Per Curiam.

The Statute enafts, u That in all “ aftions of trefpafs and affault and battery, com- “ menced or profecuted in the Supreme Court, e: wherein the Judge at the trial of the caufe, ihall “ not find and certify under his hand upon the “ back of the record, that an affault and battery “ was fufficiently proved, or that the freehold or *87“ title of the land mentioned in the plaintiff’s de-H claration, was chiefly in queftion, the plaintiff “ in fuch aftion, in cafe the jury fhall find the da-u mages to be under forty {trillings, fhall not re- “ cover or obtain more coils of fuit than the da-<e mages fo found fhall amount to.” This provi-fion being reafonably interpreted, means only that the certificate fhould be given by the judge who frejiied at the trial, and not that the aft of making out the certificate fhould be performed then.